Name: Commission Regulation (EEC) No 60/91 of 9 January 1991 on interim measures for the importation into Portugal of certain products provided for in Article 259 of the Act of Accession and subject to the supplementary trade mechanism
 Type: Regulation
 Subject Matter: Europe;  trade policy;  European construction;  plant product
 Date Published: nan

 10. 1 . 91 No L 7/31Official Journal of the European Communities COMMISSION REGULATION (EEC) No 60/91 of 9 January 1991 on interim measures for the importation into Portugal of certain products provided for in Article 259 of the Act of Accession and subject to the supplementary trade mechanism HAS ADOPTED THIS REGULATION : Article 1 The products referred to in points 1 , 2, 4, 5, 6 and 8 of the Annex to Regulation (EEC) No 3659/90, originating in other Member States, shall not be subject to the STM provided that :  the relevant export declaration has been accepted by one of the Member States by 31 December 1990 at the latest ;  the products are imported into Portugal by 14 January 1991 at the latest. THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, and in particular Article 257(1 ) thereof, Whereas Council Regulation EEC No 3659/90 on products subject to the supplementary trade mechanism during the second stage of Portuguese accession (') lays down the list of products subject to the STM ; Whereas, in the case of most of these products, the provi ­ sions for administering the STM render it difficult to import into Portugal those goods exported from other Member States before 1 January 1991 ; whereas this problem could be resolved by allowing these products to be imported outside the STM until the first issue of STM licences, thus facilitating the changeover from the previous arrangements to those introduced by the said Regulation ; Whereas the provisions governing the issue of STM licences would mean an interruption in supplies of these same products to Portugal at the beginning of 1991 ; whereas adequate supplies to the Portuguese market could be maintained by allowing the import without an STM licence of goods exported from other Member States after 31 December 1990, thus facilitating the changeover from the previous arrangements to those arising out of the application of the STM ; whereas, however, such imports should be subject to a target ceiling ; Whereas the measures provided for in this Regulation are in accordance with the opinions of the Management Committees concerned, Article 2 Until 14 January 1991 , the products referred to in points 1 , 2, 4, 5, 6 and 8 of the Annex to Regulation (EEC) No 3659/90, originating in other Member States, may be imported into Portugal without presentation of an STM licence, whether or not the condition set out in the first indent of Article 1 is met. The volume of these imports shall be subject to a target ceiling and shall be registered for this purpose by the Portuguese authorities. Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 1 January 1991 . This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 January 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 362, 27. 12. 1990, p. 38 .